Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Soffner, U.S. Patent No. 2330086, in view of DE 850130 C.
	Regarding claims 1-3, Soffner ‘086 discloses a cable drum (see figure 1) for supplying energy to an electrically powered utility vehicle (i.e., intended use), with an axially running winding body 5 which can be set in rotation in order to wind up and unwind a cable 17, wherein the winding body 5 is formed by a helically wound ridges 12 with an inlet (i.e., aperture from a hollow winding body 5) for the supply of a cooling air stream 20, wherein the ridges has a plurality of air outlet openings (14, 15, oriented alternately along the wall at a different angles between 0 to 45 degrees, claim 3) formed along the ridges wall and directed radially outward towards a cable portion (see figure 1, claim 2), see figures 1-4.
	As stated above, Soffner ‘086 shows a helically wound ridges rather than a pipeline to cool of the cable.
	DE ‘130 discloses a cable drum (see figure 1) for supplying energy to an electrically powered utility vehicle (see paragraph [0002]) with an axially running winding body 5 which can be set in rotation in order to wind up and unwind a cable 8, wherein the winding body is formed by a wound pipeline 1 to cool the cable, see figures 1-4.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Soffner ‘086 to include a pipeline as suggested by DE ‘130, to show that there are many different ways to cool off the cable.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claims 4-6, Soffner ‘086 in view of DE ‘130 shows all the structural elements as stated above, except for the material and size of the pipeline.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material and size of the pipeline as claimed by the applicant to show that there many ways to design the cable drum.  Furthermore, applicant didn’t invent the material of metal or plastic and size for the pipeline, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
10/13/22
/SANG K KIM/           Primary Examiner, Art Unit 3654